Case 2:19-cv-00426-JRS-DLP Document 33 Filed 03/19/20 Page 1 of 3 PageID #: 148




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 LARRY DANCY,                                          )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 2:19-cv-00426-JRS-DLP
                                                       )
 WATSON, et al.                                        )
                                                       )
                               Defendants.             )

        Entry Directing Development of Exhaustion Defense and Issuing Partial Stay

        The defendant has asserted the affirmative defense that the plaintiff failed to exhaust his

 administrative remedies prior to filing this lawsuit as required by the Prison Litigation Reform

 Act. This defense must be resolved before reaching the merits of this case. See Pavey v. Conley,

 544 F.3d 739, 742 (7th Cir. 2008); Perez v. Wis. Dep’t of Corr., 182 F.3d 532, 536 (7th Cir. 1999).

        The defendant’s exhaustion defense will be resolved pursuant to the following schedule.

 The defendant shall have through April 30, 2020, in which to either:

    •   file a dispositive motion in support of the exhaustion defense;

    •   file a notice with the Court specifically identifying the fact issue(s) that preclude resolution

        of this affirmative defense via a dispositive motion and requesting a Pavey hearing; or

    •   file a notice with the Court withdrawing the exhaustion defense.

        The failure to pursue any of these options by the above deadline constitutes an

 abandonment of the exhaustion defense.

        If a dispositive motion is filed, the plaintiff shall have twenty-eight (28) days in which to

 respond. The defendants shall then have fourteen (14) days in which to reply. Furthermore, if the

 defendants file a dispositive motion, he must remember that it is their burden to prove both that
Case 2:19-cv-00426-JRS-DLP Document 33 Filed 03/19/20 Page 2 of 3 PageID #: 149




 the administrative remedy process was available to the plaintiff and that he or she failed to utilize

 it. See Thomas v. Reese, 787 F.3d 845, 848 (7th Cir. 2015); Kaba v. Stepp, 458 F.3d 678, 686 (7th

 Cir. 2006). Thus, if the plaintiff responds with evidence that the administrative remedy process

 was unavailable, the defendant may and should consider whether selecting one of the other two

 options outlined above is the appropriate course—that is, conceding that a Pavey hearing is

 necessary or withdrawing their affirmative defense. Alternatively, the defendant’s reply must

 directly confront the plaintiff’s evidence regarding availability and explain why they remain

 entitled to summary judgment despite that evidence. Failure to present responsive evidence in

 reply will result in a forfeiture of any right to present that evidence if there is a future Pavey

 hearing.

        Except for activities associated with the development and resolution of the defendant’s

 affirmative defense that the plaintiff failed to exhaust his administrative remedies prior to filing

 this action, or any other matter directed by the Court, any other activities or deadlines in the action

 are stayed. Discovery on the issue of exhaustion is allowed.

        IT IS SO ORDERED.




Date: 3/19/2020




                                                   2
Case 2:19-cv-00426-JRS-DLP Document 33 Filed 03/19/20 Page 3 of 3 PageID #: 150




 Distribution:

 LARRY DANCY
 11622-007
 TERRE HAUTE - USP
 TERRE HAUTE U.S. PENITENTIARY
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808

 Rachana Nagin Fischer
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 rachana.fischer@usdoj.gov




                                       3
